DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

August 2, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Medicare Competitive Bidding Program for Durable Medical Equipment
and Coordination of Benefits for Beneficiaries Eligible for Medicare and
Medicaid (Dual Eligibles)

This Informational Bulletin provides information for state Medicaid agencies and other
interested parties about Medicare’s Competitive Bidding Program for certain durable medical
equipment, prosthetics, orthotics, and supplies (DMEPOS). In most cases under this program,
Medicare will only pay contract suppliers to furnish certain DMEPOS to beneficiaries with
Original Medicare, including dual eligibles, in competitive bidding areas (CBAs). These dual
eligible beneficiaries are not enrolled in any Medicare Advantage plan, but may be enrolled in
Medicaid Managed Care Organizations (MCOs). The Bulletin discusses Medicaid coverage for
Medicare cost-sharing amounts for DMEPOS for dual eligibles and Medicaid enrollment of
Medicare contract suppliers, including those providers located in another state.
Medicare Competitive Bidding Program for DMEPOS: Background
Beginning July 1, 2013, Medicare expanded its competitive bidding program for DMEPOS to more
areas of the country. This program changes the amount Medicare pays for certain DMEPOS and makes
changes as to which suppliers Medicare will pay to provide these items.
The DMEPOS Competitive Bidding Program applies to beneficiaries with Original Medicare whose
permanent residence is in a zip code that is part of a CBA or who obtain competitively bid items while
visiting a CBA. These individuals will need to obtain their equipment and supplies from a Medicare
contract supplier in order for Medicare to help pay for the items unless an exception applies.
Round 1 of the program began on January 1, 2011 and is in effect in certain zip codes in these states:
California, Florida, Indiana, Kansas, Kentucky, Missouri, North Carolina, Ohio, Pennsylvania, South
Carolina and Texas.
A complete list of the areas included in Round 2 of the program is available at
http://www.cms.gov/Outreach-andEducation/Outreach/Partnerships/Downloads/DMEPOSBeneFactSheetMarch2013.pdf.

CMCS Informational Bulletin – Page 2
Obtaining Competitively Bid DMEPOS from Contract Suppliers
A contract supplier must agree to furnish covered items under its contract to any beneficiary who
maintains a permanent residence in or visits a competitive bidding area and requests those items
from the contract supplier. The only exception to this rule is a skilled nursing facility or nursing
facility that has been awarded a contract as a specialty supplier. A specialty supplier may furnish
contract items to its own residents only.
Contract suppliers can’t refuse to furnish Medicare-covered DMEPOS items that are in their
contracts. They are not eligible for Medicare payment for competitively bid items that aren’t in
their contracts unless there is an exception.
Obtaining Other DMEPOS
Non-competitively bid items can be furnished by any Medicare-enrolled supplier that is qualified
to furnish them. There is no requirement for a beneficiary to have any interaction with a contract
supplier for a non-competitively bid item; the beneficiary can simply go to any Medicareenrolled supplier.
National Mail-Order Program for Diabetic Testing Supplies
Medicare implemented a national mail-order program for diabetic testing supplies on July 1, 2013.
Beneficiaries with Original Medicare will need to use a Medicare national mail-order contract supplier
for Medicare to pay for diabetic testing supplies that are delivered to their homes. If beneficiaries don’t
want their diabetic testing supplies delivered to their home, they can go to any local store (local
pharmacy or storefront supplier) that’s enrolled with Medicare and buy them there.
DMEPOS Included in Round 2 of the Program
The categories of items and services included in Round 2 of the program are:
1.
2.
3.
4.
5.
6.
7.
8.

Oxygen, oxygen equipment, and supplies
Standard (power and manual) wheelchairs, scooters, and related accessories
Enteral nutrients, equipment, and supplies
Continuous Positive Airway Pressure (CPAP) devices, Respiratory Assist Devices
(RADs) and related supplies and accessories
Hospital beds and related accessories
Walkers and related accessories
Negative Pressure Wound Therapy (NPWT) pumps and related supplies and
accessories
Support surfaces (Group 2 mattresses and overlays)

Beneficiaries in Round 2 CBAs who were renting certain medical equipment or receiving oxygen or
oxygen equipment on July 1, 2013 may have the choice to stay with their current supplier even if the

CMCS Informational Bulletin – Page 3
supplier does not have a contract with Medicare. A non-contract supplier can choose to become a
“grandfathered” supplier and continue to rent items to a Medicare beneficiary who permanently lives in
a CBA if the non-contract supplier was renting the item to the beneficiary at the time the competitive
bidding program was implemented. Grandfathered suppliers may not furnish competitively bid items to
new Medicare beneficiaries in Round 2 CBAs after July 1, 2013 unless there is another applicable
exception.

Dual Eligibles: Coordination of Medicare and Medicaid Coverage
All Original Medicare beneficiaries who also have Medicaid coverage and who live in a CBA will have
to get competitively bid DMEPOS from a Medicare contract supplier or a “grandfathered” supplier in
most cases. The principles that apply to obtaining competitively bid DMEPOS in a CBA also apply to
Original Medicare beneficiaries who are enrolled in MCOs, if the state Medicaid program pays the
MCO a capitation rate that includes MCO payment of Medicare cost-sharing amounts.
Medicare CBAs may include zip codes in more than one state. In this situation, while the DMEPOS
may come from an out-of-state provider, the DMEPOS is actually being furnished in-state and the
provisions of 42 CFR 431.52 that limit payment to out-of-state providers don’t apply.
Medicare Cost-Sharing Amounts and Medicaid State Plan-Covered Services Not Covered by Medicare
Medicaid will pay the cost-sharing amounts (deductibles and coinsurance) for these services according
to the currently approved Medicare cost-sharing payment methodology in the Medicaid State Plan. Dual
eligibles are responsible for payment of required nominal Medicaid co-payments, if applicable to the
DMEPOS provided.
Qualified Medicare Beneficiary (QMB) and QMB Plus Dual Eligibles
•

For the QMB only, Medicaid pays Medicare cost-sharing amounts only. If Medicare
denies payment, Medicaid will not pay for the DMEPOS.

•

For QMB Plus, Medicaid will pay Medicare cost-sharing amounts for Medicare-covered
DMEPOS. If Medicare doesn’t cover the DMEPOS, but the Medicaid state plan does,
Medicaid will pay for the DMEPOS, subject to limitations established in the state plan,
when the beneficiary obtains the item or service from a Medicaid-participating provider.

•

Providers are strictly prohibited under section 1902(n)(3) of the Social Security Act from
seeking to collect any amount from the QMB or QMB Plus beneficiary for Medicare
deductibles or coinsurance (other than nominal co-payments under Medicaid, if
applicable), even if the Medicaid program’s payment is less than the total amount of the
Medicare deductibles and coinsurance.
Specified Low-Income Beneficiary (SLMB) Plus, and Full Benefit Dual Eligible (FBDE)
Beneficiaries

CMCS Informational Bulletin – Page 4

If Medicare doesn’t cover the DMEPOS, but the Medicaid state plan does, Medicaid will pay for
the DMEPOS, subject to limitations established in the state plan, when the beneficiary obtains
the item or service from a Medicaid-participating provider.
Medicaid enrollment of Medicare contract suppliers
The state may require Medicare contract suppliers to execute a Medicaid provider agreement and
enroll in the state’s Medicaid program in order to submit claims for reimbursement of DMEPOS cost
sharing, but the state should have a mechanism to ensure that providers who enroll only for that
purpose are not included in a list of providers available to other beneficiaries. Alternately, a state may
utilize a simplified, limited-purpose enrollment process for these providers seeking to enroll in
Medicaid for the sole purpose of claiming Medicare cost-sharing reimbursement while in compliance
with the provider screening and enrollment requirements included in the CMCS Informational
Bulletin issued December 23, 2011 (http://www.medicaid.gov/Federal-PolicyGuidance/downloads/CIB-12-23-11.pdf).
Regardless of the specific enrollment mechanism chosen, states must enable all Medicare
contract suppliers who serve QMB or QMB Plus beneficiaries for a CBA, including those who
are out-of-state, some mechanism by which they can get the state to process their Medicare
crossover claims for services provided to those beneficiaries, including claims for DMEPOS cost
sharing.
Additional Information Is Available
For more information about Medicare’s DMEPOS Competitive Bidding Program, please visit
http://www.cms.gov/Outreach-and-Education/Outreach/Partnerships/DMEPOS_Toolkit.html.
A Medicare beneficiary who has any questions related to acquiring DMEPOS if he or she lives in a
CBA, including how to find a contract supplier, should visit www.medicare.gov/supplier or call 1800-MEDICARE (1-800-633-4227). TTY users may call 1-877-486-2048.
If you have any further questions about coordination of Medicare and Medicaid coverage for dual
eligibles, please contact Cathy Sturgill, Health Insurance Specialist, at 410-786-3345 or
Cathy.Sturgill@cms.hhs.gov.

